ITEMID: 001-91701
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: YERLIKAYA v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 1. The applicant, Mr Cengiz Yerlikaya, is a Turkish national who was born in 1971 and lives in Istanbul. He was represented before the Court by Mrs F. Karakaş Doğan, a lawyer practising in Istanbul. The Turkish Government (“the Government”) were represented by their Agent.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. On 26 April 2003 the applicant was arrested, together with four other persons, by police officers from the Anti-Terrorist Branch of the Istanbul Security Directorate on suspicion of membership of the PKK (the Workers’ Party of Kurdistan), an illegal organisation, and was taken into custody.
4. On the same day, the applicant underwent medical examination at the Istanbul Forensic Institute. He told the doctor that he had not been subjected to any form of ill-treatment. Having examined the applicant, the doctor stated the following:
“On the bottom external part of the right gluteus (buttock) there is an ecchymosis of 6x6 cm. The person stated that this ecchymosis had occurred when he had fallen down some fifteen to twenty days ago.
There is also an old incision scar on the right inguinal area. The person stated that he had undergone an appendix operation ten months ago. There is hernia in the operated area.”
5. On 28 April 2003, upon the request of the anti-terrorist police, the Public Prosecutor at the Istanbul State Security Court extended the custody period for two more days.
6. The applicant was allegedly beaten and kicked by police officers during that custody. Cold and dirty water was poured on him several times. He was insulted and sworn at and made to stand up for three days without sleep. The officers allegedly stamped on his scar from a previous operation which left him in great pain. They also allegedly gave the applicant a medication which made him more exhausted.
7. On 30 April 2003 the applicant was taken to the Forensic Medicine Institute, where he was examined by a doctor. The applicant told the doctor that he had been beaten by the police. However, the medical report drafted on that occasion indicated that there were no signs of physical violence on the applicant’s body.
8. Later that day, the applicant was brought before the public prosecutor and then the investigating judge at the Istanbul State Security Court. Before both he denied the statement he had made to the police. He further alleged that he had been ill-treated and had signed the statement under pressure without reading it. The investigating judge remanded him in custody the same day. He was put in Sağmalcılar Prison.
9. On 1 May 2003, he was examined by a doctor at the Sağmalcılar Prison. The applicant’s medical report of that day noted a bruise of 5x10 cm on his right buttock and an old scar from an appendix operation.
10. On an unspecified date, the Fatih public prosecutor launched an investigation into the applicant’s allegation of ill-treatment. In due course, on 5 June 2003 he took a statement from the applicant, in which the latter repeated the above-mentioned account of the facts with regard to the alleged illtreatment.
11. On various dates between July and October 2003, the prosecutor took statements from the police officers who had allegedly participated in the questioning of the applicant. Two police officers stated that they had been present when a statement was taken from the applicant. However, they claimed that they had not treated him badly. They also submitted that the applicant had been medically examined upon arrest and before being taken into their custody. They maintained that the medical report prepared on that day showed that the injuries found on his body were between fifteen and twenty days old and had occurred because of a fall. They further stated that the report of 30 April 2003 given by the Forensic Medicine Institute after the end of the police custody noted no signs of ill-treatment.
12. On 13 October 2003 the Fatih Public Prosecutor decided not to prosecute the police officers in question, for a lack of sufficient evidence. In his decision, the public prosecutor relied on the accused police officers’ statements and the medical report dated 30 April 2003 indicating the absence of any sign of ill-treatment on the applicant’s body.
13. On 17 October 2003 the applicant’s lawyer challenged this decision before the Beyoğlu Assize Court. Referring to the applicant’s medical report dated 1 May 2003, she maintained that there was sufficient evidence for prosecution of the police officers.
14. On 5 April 2004, having regard to reasons given by the Public Prosecutor’s office and the content of the investigation file, the Beyoğlu Assize Court dismissed the applicant’s objection and upheld the decision.
15. A full description of the domestic law and practice at the relevant time may be found in Batı and Others v. Turkey (nos. 33097/06 and 57834/00, §§ 95-99, ECHR 2004-IV).
